                 UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TEXAS
                        WACO DIVISION




 SOLAS OLED LTD.,

                Plaintiff,
                                      Case No. 6:19-cv-00236-ADA
vs.

LG DISPLAY CO., LTD.,                 JURY DEMANDED
LG ELECTRONICS, INC., and
SONY CORPORATION,

               Defendants.




  DECLARATION OF NEIL A. RUBIN IN SUPPORT OF SOLAS’ OPENING CLAIM
                       CONSTRUCTION BRIEF
       I, Neil A. Rubin, state as follows:
       I am a member of the State Bar of California and an attorney at the law firm of Russ

August & Kabat, counsel for Plaintiff Solas OLED LTD. (“Solas OLED”) in the above-
captioned actions. I have personal knowledge of the facts set forth in this declaration, and, if
called upon to testify, could and would testify competently thereto.
        1.     Attached as Exhibit 1 is a true and correct copy of the Declaration of Richard A.
Flasck in support of Solas OLED’s Opening Claim Construction Brief.
        2.     Attached as Exhibit 2 is a true and correct copy of U.S. Patent No. 7,907,137
        3.     Attached as Exhibit 3 is a true and correct copy of U.S. Patent No. 7,432,891
        4.     Attached as Exhibit 4 is a true and correct copy of U.S. Patent No. 7,573,068
        5.     Attached as Exhibit 5 is a true and correct copy of Parties’ Joint Revised List of
Terms/Constructions dated March 6, 2020
        6.     Attached as Exhibit 6 is a true and correct copy of Microsoft Computer
Dictionary (3rd ed., 1997), definition of “signal”
        7.     Attached as Exhibit 7 is a true and correct copy of McGraw-Hill Dictionary of
Scientific and Technical Terms (4th ed., 1989), definition of “data transmission line”
        8.     Attached as Exhibit 8 is a true and correct copy of Merriam-Webster Dictionary
(avail. at www.merriam-webster.com, accessed Feb 2020), definitions of “along” and “together”
        9.     Attached as Exhibit 9 is a true and correct copy of Dictionary.com (avail. at
www.dictionary.com, accessed Feb. 2020), definitions of “along” and “together”
        10.    Attached as Exhibit 10 is a true and correct copy of Defendant LG Display’s
petition for inter partes review in IPR2020-00177 on the ‘891 patent
        11.    Attached as Exhibit 11 is a true and correct copy of Defendant LG Display’s
expert declaration by Dr. Hatalis in inter partes review in IPR2020-00177 on the ‘891 patent
        12.    Attached as Exhibit 12 is a true and correct copy of U.S. Patent No. 5,106,652
        13.    Attached as Exhibit 13 is a true and correct copy of U.S. Patent No. 5,981,317




                                                     1
       14.     Attached as Exhibit 14 is a true and correct copy of U.S. Patent Appl. Pub. No.
2002/0101172

       15.     Attached as Exhibit 15 is a true and correct copy of U.S. Patent No. 7,250,722


      I declare under penalty of perjury that the foregoing is true and correct.




      Executed March 13, 2020, at Los Angeles, California.

                                                            /s/ Neil A. Rubin
                                                              Neil A. Rubin




                                                2
                               CERTIFICATE OF SERVICE

       The undersigned certifies that on March 13, 2020, all counsel of record who are deemed

to have consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system pursuant to Local Rule CV-5(a)(3)(A).



                                                 /s/ Reza Mirzaie_______
                                                 Reza Mirzaie




                                             3
